DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crowley et al (US 6,004,269, hereinafter “Crowley”).
Regarding claim 33, Crowley discloses system, comprising: a surgical tool (col 34, ln 26-29) including: an elongate member configured for insertion within a body lumen (col 34, ln 26-29); one or more delivery elements mounted to the elongate member, at least one given delivery element configured for delivering at least one of a diagnostic or therapeutic substance into a targeted tissue region adjacent the body lumen (col 34, ln 49-57; col 40, ln 46-61); one or more sensing elements mounted to the 
Regarding claim 34, Crowley discloses the one or more sensing elements is configured to monitor distribution of the at least one of a diagnostic or therapeutic substance into the targeted tissue region (col 10, ln 20-33; col 29, ln 18-28).
Regarding claim 35, Crowley discloses the one or more delivery elements include energy delivery elements, the energy delivery elements configured to deliver at least one of a radiofrequency current, a microwave current, thermal energy, cryoablation, ultrasound energy, or combinations thereof into the targeted tissue region (col 34, ln 49-57; col 41, ln 12-22 and 38-50).
Regarding claim 36, Crowley discloses an in vivo bioluminescent imaging system, the imaging system configured for illuminating select portions of the targeted tissue region or select portions of tissue surrounding the targeted tissue region (col 20, ln 14-32; col 41, ln 12-22 and 31-50).
Regarding claims 37 and 38, Crowley discloses the introduction of a conductive fluid to the ablation site to augment the ablation device of the system (col 40, ln 46-61; col 41, ln 5-22) which renders the area preferentially conductive in a targeted area for .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 18, and 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowley in view of Cao et al (US 2006/0287650 A1, hereinafter “Cao”).
Regarding claim 17, Crowley discloses a system comprising: a surgical tool (col 34, ln 26-39; col 38, ln 35-67), including: an elongate member configured for introduction into tissue of a body (col 34, ln 26-39; col 38, ln 35-67); one or more delivery elements configured to deliver treatment to a targeted tissue region (col 34, ln 49-57; col 38, ln 35-67; col 40, ln 46-61); the one or more delivery elements including a fluid delivery element configured to deliver at least one of a diagnostic fluid or therapeutic fluid to the targeted tissue region (col 40, ln 46-61); one or more sensing elements configured for sensing the targeted tissue region or a surrounding tissue region adjacent the targeted tissue region (col 34, ln 49-57; col 40, ln 35-45); and a controller in communication with the one or more delivery elements and the one or more sensing elements of the surgical tool (col 34, ln 49-57), the controller configured to at least control functioning of the one or more delivery elements (col 34, ln 49-57) based on physiological feedback from the one or more sensing elements of a physiological condition of the targeted or surrounding tissue regions (col 34, ln 49-57; col 10, ln 19-33).
Crowley, however, does not explicitly disclose that the at least one given sensing element of the one or more sensing elements is configured to monitor distribution of the at least one of the diagnostic fluid or therapeutic fluid within the targeted tissue region; and wherein the controller is configured to control a quantity of the at least one of the diagnostic fluid or the therapeutic fluid delivered to the targeted tissue region in 
Regarding claim 18, Crowley discloses the physiological feedback includes at least one or more signals, generated by the one or more sensing elements, representative of neural activity within the targeted or surrounding tissue regions (col 1, ln 35-42; col 10, ln 19-33; col 31, ln 46-61).
Regarding claim 21, Crowley discloses the at least one or more signals representative of neural activity includes a quantification of the neural activity in the targeted tissue or surrounding tissue regions (col 10, ln 19-33; col 41, ln 12-22).
Regarding claim 22, Crowley discloses the fluid delivery element includes a probe defining a lumen for passage of the at least one of the diagnostic or therapeutic fluid (col 40, ln 46-61).
Regarding claim 23, Crowley discloses the at least one of the diagnostic or therapeutic fluid comprises at least one of a chemical, a drug substance, a neuromodulating substance, a neuroblocking substance, an acid, a base, a denervating agent, or combinations thereof.  Crowley discloses the introduction of a conductive fluid to the ablation site to augment the ablation device of the system (col 40, ln 46-61; col 41, ln 5-22) which renders the area preferentially conductive in a targeted area for concentrated heat (col 10, ln 38-49).  Examiner considers the disclosed fluid used in the system of Crowley to include a neuromodulating substance and a neural stimulating agent when applied to a neural area via a change in conduction which renders the target area more prone to stimulation by the ablation energy.
Regarding claim 24, Crowley discloses the at least one of the diagnostic or therapeutic fluid comprises a neural stimulating agent to increase receptor activity of neural tissue at the targeted or surrounding tissue regions. Crowley discloses the introduction of a conductive fluid to the ablation site to augment the ablation device of the system (col 10, ln 38-49; col 25, ln 5-16; col 40, ln 46-61; col 41, ln 5-22) which renders the area preferentially conductive in a targeted area for concentrated heat (col 10, ln 38-49).  Examiner considers the disclosed fluid used in the system of Crowley to include a neuromodulating substance and a neural stimulating agent when applied to a neural area via a change in conduction which renders the target area more prone to stimulation by the ablation energy.
Regarding claim 25, Crowley discloses the probe is deployable relative to the elongate member (col 40, ln 46-61).
Regarding claim 26, Crowley discloses the one or more delivery elements include energy delivery elements configured to deliver at least one of a radio frequency current, a microwave current, thermal energy, cryoablation, ultrasound energy, or combinations thereof (col 34, ln 49-57; col 41, ln 12-22 and 38-50).
Regarding claim 27, Crowley discloses the controller is configured to interpret the at least one or more signals representative of neural activity to assess functionality of the targeted or surrounding tissue regions at least one of before, during, or after 
Regarding claim 28, Crowley discloses at least one of the one or more sensing elements is configured to map electrophysiological activity of the targeted or surrounding tissue regions (col 41, ln 31-50).
Regarding claim 29, Crowley discloses the surgical tool includes one or more imaging elements configured to emit signals representative of the targeted or surrounding tissue regions (col 20, ln 14-32; col 41, ln 12-22).
Regarding claim 30, Crowley discloses an in vivo bioluminescent imaging system independent of the surgical tool (col 32, ln 46-51; col 35, ln 23-34).
Regarding claim 31, Crowley discloses the elongate member of the surgical tool is configured for insertion within a lumen of the subject (col 34, ln 26-39).
Regarding claim 32, Crowley discloses at least one of the one or more delivery elements is configured to penetrate a wall of the lumen (col 29, ln 18-28)..
Response to Arguments
Applicant’s arguments with respect to claims 17, 18, and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 33-38, Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant argues that Crowley does not disclose sensory circuitry, such that the cited paragraphs of Crowley include electrophysical mapping and not control of the dispensing of the diagnostic or 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner




/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799